United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-1973
                                ___________

Wally Bredemeier,                     *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Hallmark Cards, Inc., a Missouri      * Western District of Missouri.
corporation; Hallmark Marketing       *
Corporation, a Delaware               *      [UNPUBLISHED]
corporation; Kenneth J. Sive;         *
Thomas L. Haskin; Gary Jacobsen,      *
                                      *
             Appellees.               *
                                 ___________

                       Submitted: August 7, 1997
                           Filed: August 18, 1997
                               ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
    After the District Court1 granted summary judgment to
defendants in his age discrimination case, Wally
Bredemeier appeals. Having reviewed the record and the
parties’ briefs, we conclude that the judgment of the
District Court was correct. Accordingly, we affirm. See
8th Cir. R. 47B.

        A true copy.

              Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




    1
     The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                      -2-